Citation Nr: 1626771	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  10-31 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for a lumbar spine disability prior to March 22, 2012, and in excess of 40 percent thereafter.  

2.  Entitlement to an initial evaluation in excess of 10 percent for right lower extremity neuralgia/radiculopathy.  

3.  Entitlement to an initial compensable evaluation for left lower extremity neuralgia/radiculopathy prior to June 2, 2014, and in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse
ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from May 1976 to September 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied an increased evaluation for the Veteran's lumbar spine disability, but awarded a separate noncompensable evaluation for the Veteran's right lower extremity neuralgia/radiculopathy, effective May 15, 2009-the date of the Veteran's claim.  

During the pendency of the claim, in an October 2014 rating decision, the Veteran's right lower extremity neuralgia was awarded a 10 percent evaluation, effective May 15, 2009, and a separate 10 percent evaluation was awarded for left lower extremity neuralgia/radiculopathy, effective June 2, 2014.  That rating decision also increased the Veteran's lumbar spine disability to 40 percent disabling, effective March 22, 2012.  As the neurological disabilities are associated with the lumbar spine disability on appeal, the Board has assumed jurisdiction over those assigned disability evaluations.  The Board has also recharacterized the issues on appeal in order to comport with the award of benefits.  

The Veteran and her spouse testified at a Board hearing before the undersigned Acting Veterans Law Judge in March 2012; a transcript of that hearing is associated with the claims file.

This case was last before the Board in April 2014, when it was remanded for additional development.  It has been returned to the Board at this time.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the April 2014 remand, the Board instructed that VA treatment records from the Tennessee and Kentucky VA Healthcare Systems be obtained; likewise, the Board asked for the Veteran to submit authorization for the Vanderbilt University Medical Center records she identified and for the AOJ to obtain those records.  

The Board notes that the Tennessee VA records were obtained from May 2009 through May 2014.  However, it does not appear that any records from the Kentucky VA Healthcare System were obtained, or that any attempt to obtain those records was made.  Moreover, the Board noted that if those records were unable to be obtained, such should be noted in the claims file, and no such notation of unavailability of those identified VA treatment records was made.  Accordingly, the Board must remand for the AOJ to obtain those identified VA treatment records and associate them with the claims file.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

Moreover, in May 2014, the Veteran submitted an authorization form, as requested, for the Vanderbilt University Medical Center records; but it does not appear that any attempt to obtain those records by the AOJ was ever made.  A remand is therefore necessary in order for VA to fulfill its duty to assist as to those records.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159; see also Stegall, supra.  

The Board notes that the last VA examination of the Veteran's lumbar spine was in June 2014.  Therefore, in light of the need to remand the claim at this time and the delay such a remand will cause, and in order to efficiently adjudicate the claim upon its return to the Board, the Board finds that, on remand, another VA examination should be afforded to the Veteran so that the current severity of that her lumbar spine disability and associated lower extremity neurological disabilities may be adequately assessed.  Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Tennessee VA Healthcare System-including specifically the Murfreesboro, Nashville, and Clarksville VA Medical Centers, and any other Tennessee VA medical facilities that may have treated the Veteran, since May 2008 and associate those documents with the claims file.

If those records, or any portion thereof, are unavailable and further attempts to obtain those records are found to be futile, such should be noted a memorandum of unavailability which is associated with the claims file and the Veteran should be so notified.  

2.  Obtain any relevant VA treatment records from the Kentucky VA Healthcare System-including specifically the Lexington and now-closed Fort Campbell VA Medical Centers, and any other Kentucky VA medical facilities that may have treated the Veteran, since May 2008 and associate those documents with the claims file.

If those records, or any portion thereof, are unavailable and further attempts to obtain those records are found to be futile, such should be noted a memorandum of unavailability which is associated with the claims file and the Veteran should be so notified.  

3.  Obtain the identified private treatment records from the Vanderbilt University Medical Center, as authorized by the Veteran in May 2014.  If necessary, a new authorization to obtain those records should be solicited from the Veteran should that May 2014 authorization be deemed to have expired.  VA should document every effort made to obtain the Vanderbilt University Medical Center in the claims file, as appropriate.  

4.  Ask the Veteran to identify any VA or private treatment that she may have had for her lumbar spine and associated bilateral lower extremity radiculopathy/neuralgia disabilities, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on her own behalf.

5.  Schedule the Veteran for VA examination in order to determine the current severity of his lumbar spine disability and associated lower left extremity neuropathy.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  

The VA examiner should conduct range-of-motion testing and provide commentary regarding symptoms, including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Any additional loss of motion with repetitive movement must be noted.  The examiner should inquire as to any periods of flare-up, and note the frequency and duration of any flare-ups.  The examiner must estimate the effect of all functional losses, including due to flare-ups, by equating the disability experienced due to such losses to additional loss of motion (stated in degrees) beyond what is shown clinically.  Any ankylosis, and at what degree, should be noted.

With respect to the lumbar spine disability, the examiner is also directed to specifically comment on the following:

(a) Whether there is vertebra fracture with loss of 50 percent or more of the height.
(b) Whether there are muscle spasms, guarding, or localized tenderness present; and if so, whether such is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.
(c) Whether there is any ankylosis, either favorable or unfavorable, of the Veteran's thoracolumbar spine.
(d) Whether any intervertebral disc syndrome of the lumbar spine causes incapacitating episodes.  (Identify the number and duration of incapacitating episodes involving physician-prescribed bed rest, if any, within a 12-month period.)
(e) The examiner must also identify any neurological abnormalities associated with the service-connected lumbar spine disability, to include any associated bladder or bowel impairment or radiculopathy, and provide findings necessary to rate any such impairment found.  

As for radiculopathy/neuralgia, particularly the Veteran's service-connected bilateral lower extremity neuralgia, the nerves affected, or seemingly affected, by any radiculopathy/neuralgia should be identified and impairment of each described as mild, moderate, moderately severe, or severe in nature, and whether such represents symptomatology that more closely approximates incomplete or complete paralysis of the affected nerves.  

The examiner should specifically address the Veteran's lay statements regarding symptomatology associated with his lumbar spine disability, particularly during flare-up and repetitive use.  The examiner should additionally address any functional impairment respecting the Veteran's employability as a result of his lumbar spine and associated lower extremity disabilities.  

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

6.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims of increased evaluation for her lumbar spine, right lower extremity neuralgia/radiculopathy, and left lower extremity neuralgia/radiculopathy disabilities.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

